Citation Nr: 0706222	
Decision Date: 03/05/07    Archive Date: 03/13/07

DOCKET NO.  04-06 998A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disability.

2.  Entitlement to service connection for an acquired 
psychiatric disability as secondary to service-connected 
residuals of injury to the cervical spine or, alternatively, 
whether new and material evidence has been presented to 
reopen the claim on a direct basis.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1969.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the St. Petersburg, Florida 
Regional Office (RO) of the United States Department of 
Veterans Affairs (VA).  Procedurally, an RO rating decision 
in May 1972 denied a claim of service connection for a 
nervous condition.  A September 1972 RO rating decision 
denied a claim of service connection for a back condition, 
and a July 1992 Board decision declined to reopen the claim.  
In rating decisions issued in January 2000 and December 2002, 
the RO denied the veteran's request to reopen a claim for 
service connection for a low back disability, and denied the 
veteran's claim for service connection for a psychiatric 
disability as secondary to service connected residuals of 
cervical injury.  The RO also addressed the veteran's claim 
for an acquired psychiatric disorder on a direct basis.  The 
issues listed on the title page have been rephrased to 
reflect the procedural status of the claims.

As addressed in the decision below, the claim of service 
connection for a low back disability has been reopened and 
remanded for further evidentiary development.  The issue of 
whether new and material evidence has been presented to 
reopen a claim for an acquired psychiatric disorder on a 
direct basis is deferred pending further development.  The 
case is REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  The veteran will be notified if any 
action on his part is required.




FINDINGS OF FACT

1.  A Board decision in July 1992 declined to reopen a claim 
of service connection for low back disability on the basis 
that the new evidence presented did not add any information 
regarding the onset of a chronic low back disorder in 
service.

2.  Evidence received since the July 1992 Board decision 
includes a private medical opinion that the veteran's current 
disability of the lumbar spine is likely service related; it 
bears directly and substantially upon the matter of service 
connection for a low back disability, and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.


CONCLUSION OF LAW

Evidence received since the July 1992 Board decision 
declining to reopen a claim of service connection for a 
chronic low back disability is new and material; the claim is 
reopened.  38 U.S.C.A. § 1110, 5108, 7105 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.156(a) (effective prior to August 29, 
2001), 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A Board decision in July 1992 declined to reopen a claim of 
service connection for low back disability on the basis that 
the new evidence presented did not add any information 
regarding the onset of a chronic low back disorder in 
service.  That decision is final.  38 U.S.C.A. § 7104(b) 
(West 1991); 38 C.F.R. § 20.1100 (1991).

As a general rule, once a claim has been disallowed, that 
claim shall not thereafter be reopened and allowed based 
solely upon the same factual basis.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2006).  However, if the claimant 
can thereafter present new and material evidence of the 
previously disallowed claim, then the claim shall be reopened 
and the former disposition of the claim shall be reviewed.  
38 U.S.C.A. § 5108 (West 2002).

The claim on appeal was filed prior to August 29, 2001.  The 
applicable law defines evidence as new when it is not merely 
cumulative or redundant of other evidence previously of 
record.  38 C.F.R. § 3.156(a) (2001).  See 66 Fed. Reg. 45620 
(Aug. 29, 2001).  Material evidence is evidence which bears 
directly and substantially upon the specific issue at hand, 
and which by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Id.  
Evidence is presumed credible for the purposes of reopening 
unless it is inherently false or untrue.  Duran v. Brown, 7 
Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  The evidence relied upon in reopening the 
claim must be both new and material.  Smith v. West, 12 Vet. 
App. 312 (1999).

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active wartime service.  38 U.S.C.A. § 1110 (West 
2002).  The claimant bears the burden to present and support 
a claim of benefits.  38 U.S.C.A. § 5107(a) (West 2002).  The 
benefit of the doubt rule, however, does not apply to a new 
and material evidence analysis.  Annoni v. Brown, 5 Vet. App. 
463, 467 (1993).
38 U.S.C.A. § 7104(b) (West 1991).

Briefly summarized, the evidence before the Board in July 
1992 showed that the veteran had sustained an injury to his 
neck and trunk in February 1968, and strained his back while 
lifting weights in a gym in July 1968.  There was no further 
in-service treatment for low back pain, and the February 1972 
service separation examination revealed no musculoskeletal 
abnormality of the low back.  Post-service, the veteran had a 
work-related back injury in November 1974 with medical 
opinion assessing the injury as resulting in permanent 
partial disability due to lumbar myofasciitis.

Evidence received since the Board's July 1992 decision 
includes the veteran's testimony of chronic low back pain 
since service that is largely redundant of evidence 
previously submitted.  However, an August 2006 private 
medical statement reported the veteran had a history of pain 
since injuring his back in service, and opined that his 
current lumbar spine disability is "likely service 
related."  For purposes of reopening, the Board accepts the 
diagnosis offered by the examiner as both competent and 
accurate.  Justus, 3 Vet. App. at 513.  This newly received 
evidence is not cumulative or redundant as the previous 
evidence did not include an etiology opinion and it bears 
directly and substantially upon the specific matter under 
consideration; hence, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.

Accordingly, the evidence received since the Board's July 
1992 decision is new and material, and the claim of service 
connection for a lumbar spine disability may be reopened. 


ORDER

The claim of entitlement to service connection for a lumbar 
spine disability is reopened.  To this extent only, the 
appeal is granted.


REMAND

In August 2006, the veteran had a hearing before the 
undersigned Acting Veterans Law Judge.  The veteran argued 
that VA has not obtained his complete clinical records from 
1969 through 1971 at the San Juan, Puerto Rico VA Medical 
Center (VAMC) and 1972 through 1975 at the Cleveland, Ohio 
VAMC.  The Board will remand the case to ensure complete 
records are of file.  38 C.F.R. § 3.159(c)(2) (2006).

In light of the August 2006 medical statement, the Board 
finds that medical opinion is necessary to determine the 
nature and etiology of the veteran's current lumbar spine 
disability.  38 C.F.R. § 3.159(c)(4) (2006).  An April 2001 
VA clinical record stated that the veteran was suffering from 
depression as a result of all of his illnesses.  No opinion 
was offered separating the effects of his service connected 
residuals of cervical spine injury to his multiple nonservice 
connected disabilities.  See generally Mittleider v. West, 11 
Vet. App. 181 (1998) (where it is not possible to distinguish 
between the effects of a service connected disability from a 
nonservice connected disability, VA regulations at 38 C.F.R. 
§ 3.102 dictate that reasonable doubt be resolved in the 
veteran's favor by attributing the effects to the service 
connected disability).  Medical opinion is also necessary to 
decide this claim.  38 C.F.R. § 3.159(c)(4) (2006).

While the case is being remanded, the opportunity arises to 
cure due process deficiencies in the case.  As the veteran 
has pursued his theory of direct service connection for an 
acquired psychiatric disorder, he should be provided notice 
of the evidence and/or information necessary to reopen his 
claim.  See Kent v. Nicholson, 19 Vet. App. 473 (2006).  He 
should also be notified of the criteria for establishing a 
disability rating or effective date of award.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Accordingly, the case is REMANDED for the following actions:

1.  Provide the veteran the following:
       a) notice that his claim of entitlement to 
service connection for an acquired psychiatric 
disorder was previously denied in May 1972 on the 
basis that his anxiety neurosis first manifested 
after service was not causally related to 
event(s) in service, and that schizoid 
personality diagnosed in service was not 
considered a disability under VA law and 
regulation;
       b) notice that new evidence is evidence that 
is not merely cumulative or redundant of other 
evidence previously of record;
       c) notice that material evidence is evidence 
which bears directly and substantially upon the 
specific issue at hand, and which by itself or in 
connection with evidence previously assembled, is 
so significant that it must be considered in 
order to fairly decide the merits of the claim; 
and
       d) notice consistent with holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006) on establishing an effective date of award 
and ratings for lumbar and psychiatric 
disabilities.

2.  Obtain the following records in the 
possession of a federal agency:
       a) complete clinical records of the 
veteran from 1969 through 1971 at the San 
Juan, Puerto Rico VAMC;
       b) complete clinical records of the 
veteran from 1972 through 1975 at the 
Cleveland, Ohio VAMC, and 
       c) complete clinical records of the 
veteran from West Palm Beach outpatient 
treatment clinic since April 2005.

3.  The RO should schedule the veteran for a 
VA orthopedic examination to address the 
nature and likely etiology of any current 
disability of the lumbar spine.  The 
veteran's claims file must be provided to 
the examiner for review.  The examiner 
should be asked to provide an opinion as to 
whether it is at least as likely as not 
(probability of 50 percent or greater) that 
any current disability of the lumbar spine 
is related to low back strain treated in 
July 1968 or to other injury during service.  
In so doing, the examiner should discuss the 
significance of the in-service findings and 
event(s) as well as the postservice injury 
in November 1974.

4.  The RO should schedule the veteran for a 
VA psychiatric examination to address the 
nature and likely etiology of any currently 
manifested psychiatric disorder.  The 
veteran's claims file must be provided to 
the examiner for review.  The examiner 
should be asked to provide opinions 
responding to the following questions:

       (a) What are the current psychiatric 
diagnoses;
       (b) Is it at least as likely as not 
(probability of 50 percent or greater) that 
any currently diagnosed acquired psychiatric 
disorder was first manifested in service or 
was the result of the event(s) in active 
service? 
       (c) Is it least as likely as not that 
any currently diagnosed acquired psychiatric 
disorder is aggravated by service connected 
residuals of cervical spine injury?  If 
aggravation is found, the examiner must 
address the following medical issues:
       (i) the baseline manifestations 
which are due to the effects of all 
psychiatric disability prior to 
aggravation;
       (ii) the increased manifestations 
of psychiatric disability which, in the 
examiner's opinion, are proximately due 
to the service connected residuals of 
injury to the cervical spine; and
       (iii) the medical considerations 
supporting an opinion that increased 
manifestations of psychiatric 
disability found on examination is 
proximately due to the service-
connected residuals of injury to the 
cervical spine.

5.  Thereafter, readjudicate the claims.  If 
any claim remains denied, the RO should 
issue a supplemental statement of the case.

Thereafter, the case should be returned to the Board, if in 
order.  The veteran has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
T. Mainelli
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


